






Exhibit (10-22)


The Procter & Gamble Performance Stock Program - Related Correspondence and
Terms and Conditions





--------------------------------------------------------------------------------





You must scroll and read to the bottom of the grant letter above so you can
accept/reject your grant.




AWARD AGREEMENT [GRANT DATE]
[GLOBAL ID]
[NAME]
Subject: PERFORMANCE STOCK UNIT SERIES XX-XX-PSP
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you Performance Stock
Units ("PSUs") of Procter & Gamble Common Stock as follows:
Target Number of Units:
 
Maximum Number of Units:
 
Conversion Ratio:
1 PSU = 1 Common Share
Grant Date:
[GRANT DATE]
Vest Date:
30 JUNE 20XX
Performance Period:
1 July 20XX - 30 June 20XX
Original Settlement Date (Shares Delivered on):
[ORIGINAL SETTLEMENT DATE]
Acceptance Deadline:
[ACCEPTANCE DATE]

This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), and this Award
Agreement, including Attachments A and B. Any capitalized terms used in this
Agreement that are not otherwise defined herein are defined in the Plan. You may
access the Plan by activating this hyperlink: The Procter & Gamble 2014 Stock
and Incentive Compensation Plan and the Regulations and Sub Plans by activating
this hyperlink: Regulations of the Committee. If you have difficulty accessing
the materials online, please send an email to [email address] for assistance.
Voting Rights and Dividend Equivalents
As a holder of PSUs, during the period from the Grant Date until the date the
PSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional PSUs (“Dividend Equivalent
PSUs”). The number of Dividend Equivalent PSUs will be determined as follows:
multiply the number of PSUs and Dividend Equivalent PSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent PSUs will be subject to
the same terms and conditions as the original PSUs that gave rise to them,
including performance vesting and settlement terms, except that if there is a
fractional number of Dividend Equivalent PSUs on the date the PSUs are paid, the
Dividend Equivalent PSUs will be rounded up to the nearest whole number of PSUs.
This Award represents an unfunded, unsecured right to receive payment in the
future, and does not entitle you to voting rights or dividend rights as a
shareholder.
Performance Vesting
1. Your Target Number of Units indicated in this Award Agreement (the "Target
Units") will vest depending upon performance during the Performance Period, as
specified below. This Award Agreement also sets forth the Maximum Number of
Units (the "Maximum Units") that you may receive pursuant to this Award. Your
right to receive all, any portion of, or more than the Target Units (but in no
event more than the Maximum Units) will be contingent upon the achievement of
specified levels of certain performance goals measured over the Performance
Period. The applicable performance goals and the payout factors for each
performance goal applicable to your Award for the Performance Period are set
forth in Attachment B.
2. Within 60 days following the end of the Performance Period, the Committee
will determine (i) whether and to what extent the performance goals have been
satisfied for the Performance Period, (ii) the number of PSUs that shall become
deliverable under this Award, and (iii) whether the other applicable conditions
for receipt of shares of Common Stock in respect of the PSUs have been met. Any
PSUs not approved by the Committee in accordance with this paragraph will be
forfeited and cancelled.





--------------------------------------------------------------------------------





Vesting and Payment
If you leave the Company before June 30th, 20xx, the Award will be forfeited,
except in the event of death or in connection with a divestiture or separation
of any of the Company’s businesses. If remain employed through the Vest Date,
the Award will be paid on the Original Settlement Date or Agreed Settlement Date
(as defined below), whichever is applicable. If your Termination of Employment
occurs for any reason before the Vest Date except for the reasons listed below,
the Award will be forfeited. For the purposes of this Award, Termination of
Employment will be effective as of the date that you are no longer actively
employed and will not be extended by any notice period required under local law.
1. Termination on Account of Death. In the case of death, the Award is not
forfeited and will become deliverable on the Settlement Date or Agreed
Settlement Date, whichever is applicable.
2. Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. In the case of Retirement or
Disability, respectively, that occurs after June 30th of the fiscal year in
which this award was granted, the Award is not forfeited and will become
deliverable on the Settlement Date or Agreed Settlement Date, whichever is
applicable, as long as you remain in compliance with the terms of the Plan and
the Regulations.
3. Termination after June 30th of the fiscal year in which this Award was
granted pursuant to a Written Separation Agreement. In the event of your
Termination of Employment from the Company or a Subsidiary that occurs after
June 30th of the fiscal year in which this award was granted, this Award is
forfeited unless you have executed a written separation agreement with the
Company that provides for retention of the Award. If the Award is retained
pursuant to a separation agreement, the Award will be delivered on the
Settlement Date or Agreed Settlement Date, whichever is applicable, as long as
you remain in compliance with the terms of the Plan, the Regulations, and the
separation agreement.
4. Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become deliverable on the Settlement Date or Agreed
Settlement Date, whichever is applicable, as long as you remain in compliance
with the terms of the Plan and the Regulations.
Notwithstanding the foregoing, in the event of a Change in Control, the Target
Number of Units shall be paid pursuant to the terms provided in the Plan.
Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.
Deferral Election (Applicable to participants Band 7 and above as of the Award
Date).
At any time at least six months prior of the end of the Performance Period and
so long as the achievement of the applicable performance goals are not yet
readily ascertainable (but in no event later than your Termination of Employment
from the Company), you and the Company may agree to postpone the Original
Settlement Date to such later date ("Agreed Settlement Date") as may be elected
by you, which date shall be at least five years later than the Original
Settlement Date and in accordance with Internal Revenue Code Section 409A.
This Award Agreement including Attachments A and B, the Plan and Regulations of
the Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award, including Article 6 of
the Plan, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award. You have the right to consult with a lawyer
before accepting this Award.
THE PROCTER & GAMBLE COMPANY
Tracey Grabowski
Chief Human Resources Officer





Attachment(s):









--------------------------------------------------------------------------------





Attachment A


To Accept Your Award
To Reject Your Award
Read and check the boxes below:
Read and check the box(es) below:
o
I have read, understand and agree to be bound by each of:
 
l The Procter & Gamble 2014 Stock and Incentive Compensation Plan
l Regulations of the Committee
l This Award Agreement, including Attachments A and B
o
I have read and understand the terms noted above and do not agree to be bound by
these terms. I hereby reject the stock option award detailed above.
 
 
o
I have read and understand the terms noted above and do not agree to be bound by
these terms. I hereby reject the performance share award detailed above.
o
I accept the stock option award detailed above (including attachments)
 
 
o
I accept the performance share award detailed above (including attachments)
 
 





Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
("P&G"), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer ("Employer"); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.
 
Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates ("P&G") for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for





--------------------------------------------------------------------------------





the purpose of implementing, administering and managing the Plan ("Data"). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items
.
Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.









